Title: To Alexander Hamilton from Susanna Livingston, [14 March 1779]
From: Livingston, Susanna
To: Hamilton, Alexander



Sir
[March 14, 1779]

The fond desire we all feel to be indulged with a sight of those who are dear to us, after a long detachment from them, has led my Cousins Miss Van Home Miss Clarkson, & Miss Browne to sollicit an interview with their Friends in Jersey.

You may perhaps be not unaquainted, that the Governor has laid himself under a rule (from which he has never swerved, except in a very few instances & those of the most pressing nature) to prevent any Communication between the Inhabitants of our Lines & those of our bad Neighbours. To the political reasons by which he governs his Conduct in these cases, there may be added a new one in the present case arising from a motive of Delicacy. I have the greatest reason therefore to think he will be still more inflexible with regard to those Ladies & have not ventured to break the matter to him, thro fear of encountering his prejudices on the one side & my own mortification in case of a refusal on the other. In this case also I should deprive myself of every other resource, particularly the one I have now recourse to. I hope Sir you will not therefore deem it an act of disobedience in applying to you on this Subject & desiring your influence in procuring from his Excellency Genl. Washington a pass for this purpose.
I might urge many reasons to induce you to this, but your own humanity will tell you that the anxious solicitude of Sisters to see their Brothers after a tedious absence who have passed thro various perils in our Service, is of itself a sufficient one. That you Sir may be successful in all your military aims, & after retiring from the din of War, may participate in the same social intercourses is the sincere wish of your Friend—
S. Wm. L
March 14th, 79.

